Citation Nr: 1102452	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-15 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis and degenerative joint 
disease of the first metatarsophalangeal joints.  

3.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease and degenerative 
disc disease, including as secondary to a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
an acquired psychiatric disorder, a lumbar spine disorder, and a 
bilateral foot disorder.  Timely appeals were noted with respect 
to those decisions.  A hearing on these matters was held before 
the undersigned Veterans Law Judge on November 8, 2010.  A copy 
of the hearing transcript has been associated with the file.

In August 2010, the Veteran filed a notice of disagreement to a 
July 2010 rating decision denying entitlement to service 
connection for a cervical spine disability, a neurological 
disorder of the right upper and lower extremities, and erectile 
dysfunction.  That same month, the representative requested 
review and revision of the decision prior to issuance of a 
statement of the case.  As these matters are still being 
adjudicated at the RO and are not ripe for appellate review, the 
Board does not take jurisdiction of them.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records reflect that the Veteran was seen for 
pain in his toenails in May 1975; he reported that he had or had 
had foot trouble in a January 1975 Report of Medical History.  He 
also claims that his psychiatric disability stems from service.  
The Veteran received VA examinations of his acquired psychiatric 
disorder and foot disorder(s) in April 2005; however, there were 
no opinions offered as to their etiology.  

The record reflects that the Veteran is currently receiving 
Social Security Administration (SSA) disability benefits; 
however, the basis for the grant of SSA benefits is unclear.  VA 
will make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not exist 
or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  As such, the RO should contact the SSA and request 
that all of the records associated with the Veteran's claim for 
disability benefits be provided for inclusion with the claims 
folder.  

Following the certification of his appeals to the Board, the 
Veteran submitted additional evidence to support his claim, 
consisting of a lay statement detailing his mental health 
symptomatology, VA clinical notes referring to treatment for a 
neurological disorder, and fact sheets on diaphragmatic 
breathing, without a waiver of RO jurisdiction.  Since the case 
is being returned to the RO for other matters, the additional 
evidence should be considered upon re-adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered in making 
those determinations.  If such records are 
unavailable, a negative response must be 
obtained and the Veteran must be notified.

2.  After the aforementioned development has 
been completed, schedule a VA psychiatric 
examination to determine the nature and 
etiology of the Veteran's psychiatric 
disability.  The physician should review the 
claims folder and a copy of this remand, and 
should determine the true diagnoses of any 
currently manifested psychiatric disorder(s).  
The diagnosis(es) must be based on examination 
findings, all available medical records, any 
special testing deemed appropriate.  

For each psychiatric disability identified, 
the examiner should indicate whether it is at 
least likely as not that it had its clinical 
onset in service or is otherwise related to 
active duty, and in so doing, the examiner 
should attempt to reconcile the psychiatric 
diagnoses and/or assessments of record based 
on his/her review of all of the evidence of 
record.  A complete rationale for all opinions 
expressed must be provided.  The copy of the 
examination report and all completed test 
reports should thereafter be associated with 
the claims folder.  

3.  Schedule an orthopedic examination of the 
Veteran to determine the nature and etiology 
of his foot disability.  The examiner should 
review the claims folder prior to the 
examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of this 
remand should also be provided to the 
examiner. 

For any foot disability found, the examiner 
should opine whether there is a 50 percent 
probability or greater that it had their 
onset in service, or, is otherwise related to 
active duty.  The rationale for any opinion 
should be explained in detail.  Attention is 
invited to all of the Veteran's May 1975 
service treatment records reflecting toenail 
pain and the January 1975 Report of Medical 
History upon which the Veteran noted a 
history of foot trouble.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
